Title: Timothy Pickering to Bartholomew Dandridge, Jr., February 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


        
          War-Office Feby 28. 1795.
        
        Mr Dandridge will be pleased to hand the inclosed letter and papers from Genl Wayne to the President.
        
        The result of the Conference at Greenville between General Wayne & the Indians is this.
        That a general treaty shall be held at Greenville about the 15th of next June, with the Chippawas, Ottawas, Pattawatamies, Sakies and Miamis, to conclude on articles of peace; agreeably to preliminary articles signed the 21st of January.
        In General Wayne’s speech dated January 1st, to Tarhe & other Chiefs at Sandusky, he has this passage. “The Miamis say that the Chiefs of the remaining hostile tribes had acceeded to the prevailing opinion and wish for peace; and that those Chiefs are now on their way to this place (Greenville) & may be expected in the course of a few days after the arrival of the Chiefs of the five nations before mentioned.” The papers received do not announce their arrival. The information of the Miamis was communicated by Colo. Hamtranck from the post at the Miami Villages.
        I have thus mentioned the object and result of the conference for the President’s information, if he should not have leisure to read all the papers, which are not interesting. I may except the speech of Richardville, a Miami Chief, of one of the most hostile tribes, & which is very short—and the preliminary articles for suspending hostilities.
        
          T. Pickering
        
      